PER CURIAM.
We affirm Bobby E. Caraway’s judgments and sentences for two counts of lewd act in the presence of a child and two counts of engaging a child in sexual activity. We also affirm condition 5 prohibiting Mr. Caraway from using intoxicants to excess. State v. Hart, 668 So.2d 589 (Fla.1996). Oral pronouncement of this general condition of probation is not required. We strike the portion of condition 8 requiring Mr. Caraway to pay for random drug testing because it is *724a special condition that must be orally pronounced at sentencing. Malone v. State, 652 So.2d 902 (Fla. 2d DCA 1995). We also strike the $2 cost imposed pursuant to section 943.25(13), Florida Statutes (1993), because the trial court did not announce this discretionary cost at sentencing. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
Affirmed as modified.
DANAHY, A.C.J., and ALTENBERND and FULMER, JJ., concur.